PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/379,579
Filing Date: 9 Apr 2019
Appellant(s): BEGALLI et al.



__________________
Howard N. Shipley
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/03/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/03/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Sherburn et al. (US20140167435).
As to claim 1.    Sherburn et al. discloses a vehicle interior component including a patterned padding surface positioned proximate to an occupant of the vehicle (see e.g. substrate includes a cushion configured to serve as an armrest for the vehicle occupants in par. 17) comprising:
a substrate layer (see e.g. cushion 46 in Par. 31, Fig 5) with a plurality of padding projections (see e.g. the protrusions 64 of FIG. 5 may be an integral element of the cushion 46 in Par. 31); and
an exterior layer connected to the substrate layer (see e.g. the cushion 46 includes an integral outer skin that forms an outer surface/show surface 50 and provides a smooth, consistent appearance in Par. 22) and including a plurality of gaps (see e.g. gaps in between protrusions 64 in Fig 5), wherein each of the gaps are aligned with one of the plurality of padding projections, and wherein each of the padding projections is exposed above the exterior layer to thereby form the patterned padded surface (see e.g. retaining feature 41 includes a series of protrusions 64 extending along the show surface in Par. 30, Fig 5) on the vehicle interior component (see e.g. cushioned surface suitable for use as a vehicle armrest in par. 17).
Regarding the claim limitation “ wherein each of the padding projections pass through an opening located in one of the gaps”, the instant application does not explicitly discloses openings, but the only disclosure in Fig 3 appears to have opening at the gap location. Examiner recognized the disclosure in Fig 3 shows enough support of the opening claim limitation. Analogously, Sherburn also does not explicitly discloses the terminology opening, but Fig 5 shows 64 is integral with the inner layer of 46(see  

    PNG
    media_image2.png
    765
    604
    media_image2.png
    Greyscale


As to claim 2.    Sherburn et al. discloses the interior component of claim 1, wherein the substrate layer comprises a compressible material (see e.g. cushion 46 made of foam in Par. 24).
As to claim 3.    Sherburn et al. discloses the interior component of claim 1, wherein the substrate layer comprises a pliable material (see e.g. cushion 46 made of foam and is flexible in Par. 24).
As to claim 4.    Sherburn et al. discloses the interior component of claim 1, wherein the substrate layer includes a covering (see e.g. In addition, a cover layer may .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sherburn et al. (US20140167435), and further in view of Smith et al. (US20090295011). 
As to claim 5.   Sherburn et al. disclose it should be appreciated that substantially rigid interior trim components having a retaining feature may be utilized in alternative embodiments in Par. 19. Thus it would have been obvious for a person with ordinary skills in the art to modify he exterior layer of cushion substrate layer of Sherburn et al. to include a rigid component in order to retain the interior cushion component as taught and suggested by Sherburn. 

Smith et al. additionally discloses accent made of hard plastic is desired to be provided in localized area of softness or cushioning with raised cushioning for enhanced aesthetics in interior of vehicle with complex geometries such as armrest(see e.g. Par. 45). Smith et al. discloses padded or cushioned vehicle interior component (such as armrest in Par. 59) is also expected to be coupled to rigid substrate or base in order to protect the softer cushioned component(see e.g. Par. 60). Accents in scuff plates and other trim may be produced in the same piece.  Part separation does not have to dictate color break-up location.  Specific details and features can be highlighted in a different color (see e.g. Par. 53). 
Both Sherburn et al. and Smith et al. are analogous in the field of vehicle interior component comprising softer cushioning component, it would have been obvious for a person with ordinary skills in the art to modify the exterior layer of the softer cushioning component of Sherburn so that softer cushioning core can be coupled to a rigid substrate or base or exterior as taught by Smith in order to protect the softer cushioned component as suggested by Smith et al. 

Claim 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sherburn et al. (US20140167435), and further in view of Smith et al. (US20090295011) and Spitler et al. (US20120193933) 
As to claim 6.    Sherburn et al. discloses the interior component of claim 1, whose exterior layer includes boundary edges surrounding the opening of each of the plurality of gaps. Sherburn et al. further additionally discloses however additional retaining feature (see e.g. 41 in Par. 31) or mounting arrangement (see e.g. in Par. 32) can be provided for the cushion component. 
Sherburn et al. does not explicitly disclose wherein at least a portion of the boundary edges of at least one of the plurality of gaps is lined by an accent piece.
Smith et al. additionally discloses accent made of hard plastic is desired to be provided in localized area of softness or cushioning with raised cushioning for enhanced aesthetics in interior of vehicle with complex geometries such as armrest(see e.g. Par. 45). Smith et al. discloses padded or cushioned vehicle interior component (such as armrest in Par. 59) is also expected to be coupled to rigid substrate or base in order to protect the softer cushioned component(see e.g. Par. 46). Accents in scuff plates and other trim may be produced in the same piece.  Part separation does not have to dictate color break-up location.  Specific details and features can be highlighted in a different color (see e.g. Par. 51). 
Both Sherburn et al. and Smith et al. are analogous in the field of vehicle interior component comprising softer raised cushioning localized area, it would have been obvious for a person with ordinary skills in the art to modify the softer raised cushioning localized area of Sherburn et al. to include hard/rigid accent piece in order to protect  the softer cushioned protrusion component as taught by Smith et al. to enhance the aesthetics and protect of the cushioning protrusion as suggested by Smith et al. as the result, the accent pieces will be lied within gaps between protrusions. 
of the boundary edges of at least one of the plurality of gaps.
Spitler et al. discloses accent portion is disposed on the side edge of openings of a panel of vehicle component when assembled vehicle component (see e.g. Par. 20, Par. 34, 37).
Sherburn et al. in view of Smith et al., and Spitler et al. are analogous in the field of accent portion for opening of a vehicle component, it would have been obvious for a person with ordinary skills in the art to modify the accent for the opening of Sherburn et al. in view of Smith et al. to be on the side edge of as taught by Spitler et al. because assemble accent on the side edge of the opening can cover the cut opening and bring anesthetic appealing look to a customer or car owner.  
As to claim 7.    Sherburn et al. discloses however while flexible interior trim components are described here, it should be appreciated that substantially rigid interior trim components having a retaining feature may be utilized in alternative embodiments in Par. 19. Thus it would have been obvious for a person with ordinary skills in the art to modify/add the accent piece to also be rigid materials in order to retain the cushion protrusions 64. 
Sherburn et al. does not explicitly discloses the interior component of claim 6, wherein the accent piece comprises a rigid material.
Smith et al. additionally discloses accent made of hard plastic is desired to be provided in localized area of softness or cushioning with raised cushioning for enhanced aesthetics in interior of vehicle with complex geometries such as armrest(see e.g. Par. 
Both Sherburn et al. in view of Smith et al., and Spitler et al., and Smith et al. are analogous in the field of vehicle interior component comprising softer raised cushioning localized area, it would have been obvious for a person with ordinary skills in the art to modify the softer raised cushioning localized area of Sherburn et al. in view of Smith et al., and Spitler et al. to include hard/rigid accent piece in order to protect  the softer cushioned protrusion component as taught by Smith et al. to enhance the aesthetics and protect of the cushioning protrusion as suggested by Smith et al. 
As to claim 8.    Sherburn et al. does not explicitly discloses the interior component of claim 6, wherein the accent piece is finished with paint, plating, or another coating.
Sherburn et al. discloses however mounting arrangement with colors in Par. 32, paint can also be applied to the outer skin in order to match the color of the seat covering in Par. 24. Thus it would have been obvious for a person with ordinary skills in the art to also add paint to the accent piece in order to match the accent color to the seat covering.
Smith et al. additionally discloses accent made of hard plastic is desired to be provided in localized area of softness or cushioning with raised cushioning for enhanced 
Both Sherburn et al. in view of Smith et al., and Spitler et al. and Smith et al. are analogous in the field of vehicle interior component comprising softer raised cushioning localized area, it would have been obvious for a person with ordinary skills in the art to modify accent piece of Sherburn et al. in view of Smith et al., and Spitler et al. to be further finished with additional pattern such as by paint, plating or any other coating as taught by Smith in order to further enhance aesthetics of the accent pieces as suggested by Smith et al. (see e.g. Par. 53) and suggested by Sherborn (see e.g. Par. 32, Par. 24)  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sherburn et al. (US20140167435), Smith et al. (US20090295011) and Spitler et al. (US20120193933), and further in view of Krishnamurthy et al. (US6256038).
As to claim 9.    Sherburn et al. in view of Smith and Spitler et al. does not disclose the interior component of claim 1, wherein the pattern on the surface of the interior component is designed using an algorithm to create a parametric design that follows the form of the interior component.
 pattern on the surface of the interior component is designed using an algorithm to create a parametric design that follows the form of the interior component (see e.g. Based on the above algorithm, the subdivision algorithm uniformly subdivides the spring mesh in both parametric directions in line 10-15 in column 24, for interior and exterior of car in line 40-55 in column 49 in order to control surface parameters for a satisfactory design of the textured surface in line 55-65 in column 3. Such as Dijkstra's algorithm in line 1-5 in column 38).
Both Sherburn et al. in view of Smith and Spitler et al. and Krishnamurthy et al. are analogous in the field of patterned interior surface component of a car, it would have been obvious for a person with ordinary skills in the art to modify the protrusion pattern on the surface of the interior component of Sherburn et al. in view of Smith and Spitler et al. to be designed using an algorithm to create a parametric design that follows the form of the interior component as taught by Krishnamurthy et al. in order to control surface parameters for a satisfactory design of the textured surface of interior car component as suggested by Krishnamurthy et al. (see e.g. in line 55-65 in column 3)


(2) Response to Argument
ARGUMENT
A. The 35 USC § 102 Rejection is Flawed Because the Prior Art Does Not Disclose Every Element of Claim 1.
Appellant argues in page 3 Sherburn does not disclose a vehicle interior component “wherein each of the padding projections pass through an opening located in one of the gaps” as recited in claim 1.
Appellant argues in page 4 Fig. 5, the surface 50 is an external surface. The Examiner contends that there must be a “gap” in the surface 50 to allow for the protrusions 64 to pass through. However, there is no disclosure in Sherburn that the protrusions 64 pass through the surface 50. In fact, Sherburn discloses that the protrusions 64 are integral with and part of the surface 50 and not part of a lower material layer. The projections 64 are merely surface features integrated in to the top external layer 50. 
Appellant argues in page 4 Fig. 5 shows a tambour door 34 for a console of a vehicle. Sherburn describes that: In certain embodiments, the cushion 46 includes an integral outer skin that forms an outer surface/show surface 50 and provides a smooth, consistent appearance to the outer surface of the flexible door 34. (Sherburn at paragraph 0022). The protrusions 64 form a retaining feature 41. Sherburn describes the retaining feature as follows: The retaining feature 41 is configured to engage an object adjacent to the outer surface to retain the object as the door 34 moves between 
Appellant argues in page 5 Sherburn describes three different options for forming the protrusions 64. Neither of these three options including an “opening” as called for in claim 1 of the present application. The first option is to integrally form the protrusion with the cushion, as described below.
Examiner respectfully disagrees: 
Sherburn et al. discloses in Par. 30 and FIG. 5 a perspective view of another embodiment of a flexible tambour door having a retaining feature formed from a series of protrusions 64; protrusions 64 extending along the show surface of the tambour door 34 in the lateral direction 59 from the first lateral end 60 to the second lateral end 62.  Similar to the continuous retaining feature 41 of FIG. 4, the protrusions 64 are configured to engage an object in contact with the show surface to block movement of the object relative to the tambour door. Furthermore, the size, shape, and/or number of protrusions may be particularly selected to effectively block objects from falling into the interior center console structure.  Moreover, in certain embodiments, each protrusion is configured to engage a corresponding recess within the center a seal that further reduces the possibility of objects falling into the center console interior structure.


    PNG
    media_image2.png
    765
    604
    media_image2.png
    Greyscale

Sherburn et al. discloses in Par. 31, the retaining feature 41 (e.g., the continuous retaining feature of FIG. 4 or the protrusions 64 of FIG. 5) may be an integral element of the cushion 46 (e.g., integrally formed with the cushion). Outer skin layer 50 can be high density flexible layer that is covering the low density foam cushion layer 46 in par. 25.  
Sherburn et al. discloses in certain embodiments, the cushion 46 includes an integral outer skin that forms an outer surface/show surface 50 and provides a smooth, consistent appearance to the outer surface of the flexible door 34. It is by default, the a separate skin layer to the cushion 46 (that can be joined to cushion layer). 
Even if the outer surface layer 50 can be an integral part with the cushion layer 46 in certain embodiments, the outer surface 50 and cushion layer 46 are formed of different materials, while protrusion 64 and underlying cushion 46 layer are formed using the same materials as one single piece by molding in par. 31. So, it is still expected that there will be matching hole in layer 50 in order for the protrusion to protrude from surface layer 50. In other words, outer surface is either integral (and thus, there would be no holes for the protrusions 64 to pass through) OR separate and as such, the surface layer would have to have holes to allow protrusions 64 to pass through because protrusions 64 are one unitary piece with cushion 46, which is beneath cover layer 50. 
Furthermore, Sherburn also discloses in some other embodiments, cushion can have a separate cover layer in Par. 31 and a separate structure (e.g., plastic element) may be coupled to the cushion to form the retaining feature 41. 
 Last but not the least, regarding the claim limitation “wherein each of the padding projections pass through an opening located in one of the gaps”, the instant application also does not explicitly disclose openings, but the only disclosure in Fig 3 appears to have opening at the gap location. Examiner recognized the disclosure in Fig 3 shows enough support of the opening claim limitation. Analogously, Sherburn also does not explicitly discloses the terminology opening, but Fig 5 shows protrusions 64 is integral with the lower layer of inner layer of 46 that is underneath separate surface layer (see e.g. Par. 31), thus the separate outer skin layer 50 is expected to have 
For the above reason, the appellant’s argument is not persuasive. 

B. The Rejection of Claims 5-9 under 35 U.S.C. § 103 Should be Overturned Because One of Ordinary Skill in the Art Would Not Have Been Motivated to Combine the Cited References.
Appellant argues in page 6 that each of these rejections should be overturned because there is no basis for combining Sherburn or Smith as suggested by the Examiner.
Appellant argues in page 7 The Examiner’s stated motivation is completely unreasonable and is not representative of one of ordinary skill in the art. One of ordinary skill in the art would have understood that the projections disclosed in Sherburn act as a stop to prevent the sliding armrest from moving further than the positioned armrest (see Sherburn at paragraph 0018 and Fig. 2). The Examiner contends that it would have been obvious to modify Sherburn's alleged gaps with plastic disclosed in Smith in order to protect cushioning. However, the Examiner’s contention is completely unreasonable because Sherburn's alleged “gaps” are not even visible (see Figure 2 of Sherburn) and the alleged “gaps” would never be contacted by the passenger or need to be “protected”. 
Thus, the Examiner’s motivation for combining the references appears to be relying on impermissible hindsight reasoning. The Examiner seems to be admitting to the use of hindsight reasoning by relying on the disclosure of the present application. 
Appellant argues in page 7-8 The Examiner also states that the alleged combination provides “protection” for the structure disclosed in Sherburn from component to component contact. However, Smith explicitly teaches one of ordinary skill in the art against the combination suggested by the Examiner, because Smith states that [o]ne advantageous feature of such a trim panel is that materials and manufacturing costs may be reduced, and the relatively inefficient practice of providing cushioning in areas that are not generally contacted by a passenger may be eliminated. (Smith at paragraph 0044). Thus, based on the teaching of Smith, one of ordinary skill in the art would not have modified Sherburn to include the raised cushioning disclosed in Smith. In fact, one of ordinary skill in the art would likely eliminate such cushioning, if present, in Sherburn, upon reading the disclosure of Smith. Thus, there is no basis for modifying Sherburn as suggested by the Examiner and the rejection of claims 5-9 should be overturned.
Examiner respectfully disagrees:
As discussed above, there is a hole in surface layer 50 of Sherburn in order for the protrusion to protrude from underneath the surface layer. The soft protrusions will need to go through the holes of the surface layer, as the result, there will be gap in between protrusion and the surface layer 50 hole edges. 
Sherburn et al. further discloses flexible interior trim components, in addition to the doors described herein, may include a retaining feature configured to engage an rigid interior trim components having a retaining feature may be utilized in alternative embodiments.
Sherburn et al. teaches discrete soft raised cushion protrusions 64 in Fig 5, Par. 31. 
Smith et al. additionally discloses accent made of hard plastic is desired to be provided in localized area of softness or cushioning with raised cushioning for enhanced aesthetics in interior of vehicle with complex geometries such as armrest (see e.g. Par. 45). Smith et al. discloses padded or cushioned vehicle interior component (such as armrest in Par. 59) is also expected to be coupled to rigid substrate or base in order to protect the softer cushioned component (see e.g. Par. 46). Accents in scuff plates and other trim may be produced in the same piece.  Part separation does not have to dictate color break-up location.  Specific details and features can be highlighted in a different color (see e.g. Par. 51). 
Both Sherburn et al. and Smith et al. are analogous in the field of vehicle interior component comprising softer raised cushioning localized area, therefore it would have been obvious for a person with ordinary skill in the art to modify the softer raised cushioning localized area of Sherburn et al. to include hard/rigid accent piece in order to protect  the softer cushioned protrusion component as taught by Smith et al. to enhance the aesthetics and protect of the cushioning protrusion as suggested by Smith et al. as the result, the accent pieces will be lined within gaps between protrusions. 
of the boundary edges of at least one of the plurality of gaps.
Spitler et al. furthermore discloses accent portion is disposed on the side edge of openings of a panel of vehicle component when assembled vehicle component (see e.g. Par. 20, Par. 34, 37).
Sherburn et al. in view of Smith et al., and Spitler et al. are analogous in the field of accent portion for opening of a vehicle component, therefore it would have been obvious for a person with ordinary skill in the art to modify the accent for the opening of Sherburn et al. in view of Smith et al. to be on the side edge of as taught by Spitler et al. because assemble accent on the side edge of the opening can cover the cut opening and bring anesthetic appealing look to a customer or car owner.  
Smith et al. disclose the molded article is configured as a trim panel for use in a vehicle (e.g., automobiles such as cars, trucks, buses, and the like; airplanes, boats, etc.).  Providing a trim panel with one or more localized or discrete areas or portions of softness or cushioning enables the trim panel to selectively include areas of softness in areas that are likely to be interfaced by a passenger or other individual without the need to provide cushioning to the entire trim panel.  In this manner, the areas of cushioning may be optimized based on the typical passenger experience.  One advantageous feature of such a trim panel is that materials and manufacturing costs may be reduced, and the relatively inefficient practice of providing cushioning in areas that are not generally contacted by a passenger may be eliminated
Smith et al. discloses Door panel 110 includes a member or element in the form of a relatively rigid substrate, base, or stratum (referred to herein as a "substrate" discrete areas of softness or cushioning in areas or portions (shown as a relatively "padded" or "compressible" or cushioned layer or region 112) that are likely to be interfaced or contacted by a passenger or other individual.  For example, door panel 110 includes cushioned regions 112 where a portion of the body of a passenger is likely to contact the door panel (e.g., on an armrest 114, adjacent a window sill 116, etc.) without the need to provide cushioning in the entire door panel.  Such a configuration enables areas that are not typically contacted by a passenger, shown as one or more portions 118, to be made of a relatively hard plastic or other material.
Last but not the least, Smith et al. is introduced not to modify the whole cushion area of Sherburn. Smith is not teaching eliminate cushion nor is relied upon to modify Sherburn to eliminate cushion. Smith et al. is only relied upon to teach using hard accent pieces to protect/strengthen the selected exposed discrete soft cushion protrusions 64 of Sherburn et al.   
Thus, the combination is proper and reasonable and Smith et al. does not teach against the combination or against protection of the discrete soft cushion protrusion using hard accent pieces.
For the above reason, appellant’s argument is not persuasive. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TONG GUO/Primary Examiner, Art Unit 1783      
                                                                                                                                                                                                  Conferees:


/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                                                                                                                                                                                                                              


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.